DISSENTING OPINION BY
PANELLA, J.
I respectfully dissent from the decision of my distinguished colleagues in the Majority. My discussion will be restricted to the Majority’s reversal of the trial court’s finding that Mother, L.F., should be identified as a perpetrator of abuse. I believe sufficient evidence exists to list Mother, who was the primary caretaker, as a perpetrator of the brutal child abuse inflicted upon L.Z.
Instead of viewing each of Child’s injuries in isolation to ascertain whether he suffered a “serious physical injury” necessary to establish child abuse, I would focus on the totality of Child’s injuries to make this determination. This form of analysis is consistent with well-established precedent in Pennsylvania.
At the hearing held on January 6, 2012, before the Court of Common Pleas of Philadelphia, Family Court Division — Juvenile Branch, there was strong, undisputed expert testimony provided by Dr. Deborah Silver, the Medical Director of the Pediatric Inpatient Unit at the CHOP Pediatric Care Network, Abington Memorial Hospital.1 Not only did Dr. Silver review Child’s records, she personally examined Child, at the request of the emergency room physician, not long after Child was presented at the hospital’s emergency room.
With this in mind, I would find that the cumulative effect of Child’s penile laceration, cheek bruising, and severe diaper rash resulted in severe pain sufficient to support a finding of child abuse pursuant to Section 6303(b)(l)(i) or (b)(l)(iii). 23 Pa. Cons.Stat. Ann. § 6303(b)(a)(i), (iii).2 Furthermore, the record, in my view, substantially supports the trial court’s conclusion that Mother should be identified as a perpetrator.
I do not read Section 6381(d) to require the agency to prove Mother was present at the time of Child’s injuries because such a requirement is inconsistent with the prima facie standard. See 23 Pa. Cons.Stat. Ann. § 6381(d). That section provides, in pertinent part:
§ 6381. Evidence in court proceedings
[[Image here]]
(d) Prima facie evidence of abuse.— Evidence that a child has suffered child abuse of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent or other person responsible for the welfare of the child shall be prima facie evidence of child abuse by the parent or other person responsible for the welfare of the child.
Id. (emphasis added).
The reason for the prima facie standard in determining the identity of an “abuser,” rather than the higher standard of clear and convincing evidence to prove whether *222a child has been abused, has been well established by our Court:
This lessened standard of establishing abuse by the caretakers ... has been imposed by the Legislature as the standard which the Juvenile Court must apply in deciding abuse cases. Prima fa-cie evidence is not the standard that establishes the child has been abused, which must be established by clear and convincing evidence; it is the standard by which the court determines whom the abuser would be in a given case. There is no conflict, constitutional or otherwise, with the clear and convincing evidence standard imposed by the Act to establish child abuse.
In the Interest of J.R.W., 428 Pa.Super. 597, 631 A.2d 1019, 1024 (1993) (emphasis added). The panel continued:
The Legislature has determined that the likelihood clearly established abuse has occurred, other than at the hands of the custodian, is so small that prima facie evidence the custodian has caused the injury, either by acts or omissions, is all that is required. We find no defect in this reasoning. Such a standard provides maximum protection for the child victim or other children in the community who might be subject to similar abuse if the alleged abuser was not identified and permitted free access to the victim or other vulnerable children. It is not equivalent to a finding of guilt in a criminal proceeding which could result in deprivation of freedom. Thus the legislature has balanced the needs of society and children for protection against the abuser’s possible patterned behavior and his/her right to freedom unless found guilty beyond a reasonable doubt.
Id. (emphasis added).
This Court further refined the prima facie evidence standard for the identity of abusers in In re R.P., 957 A.2d 1205 (Pa.Super.2008). In In re R.P., the mother argued on appeal that she had not caused the serious injuries to her children, but that rather it was the father who was the perpetrator, and therefore she should not have been found to be an abuser in the underlying dependency matter. Our Court affirmed the trial court’s decision that the mother was a perpetrator by omission. The panel explained that in determining whether the mother was properly found to be a “perpetrator by omission of ... abuse”, the omissions as well as the actions of a parent must “weigh equally since parental duty includes protection of a child from the harm others may inflict.” Id. at 1212.3
The case presently before us is the exact type of case which demonstrates the Legislature’s wise decision to establish the pri-ma facie standard; a case where horrendous child abuse is inflicted, but none of the adults providing supervision for the child account for the time periods during which the abuse occurred. Our Court, in
*223In re J.G., 984 A.2d 541 (Pa.Super.2009), appeal denied, 605 Pa. 715, 991 A.2d 313 (2010), explained the necessity for Section 6381 in a scenario such as is presented here, where there is an apparent conspiracy of silence regarding care of the abused child:
Under 23 Pa.C.S.A. § 6381(d), a person is an abuser if it is established that the child suffered a particular type of harm, namely “of such nature as would ordinarily not be sustained or exist except by reason of the acts or omissions,” and the person is proved to have had responsibility “for the welfare of the child” at the time of injury. Id. The statute eases the burden of proof by providing for a presumption on the basis that the parent and/or person “was responsible for the welfare of the child” at the time the abuse occurred.
In interpreting 23 Pa.C.S.A. § 6381(d), we decline to read the phrase, “by the parent or the other person,” as a disjunctive clause mandating strict proof of either one or the other for the presumption to apply. Rather, to effectuate the underlying intent of the statute and preserve the health and welfare of the child, we find that the phrase, “by the parent or the other person,” is a term simultaneously encompassing both the singular and the plural. Stated differently, proof of the nature of the child’s harm, alone, is prima facie evidence of child abuse by anyone and/or all who are found to be “responsible for the welfare of the child” during the time of the alleged injuries. See In the Interest of J.R.W., 428 Pa.Super. 597, 631 A.2d 1019 (1993) (affirming trial court’s order finding that either or both of the parents abused the child).
Where the trial court -finds that based upon the evidence, it is unable to determine which parent(s) or person(s) “assumed responsibility for the welfare of’ child at the time of the injury, the viability of the presumption in 23 Pa.C.S.A. § 6381(d) is questionable. In these factual scenarios, it would be illogical to require CYS to prove, and the trial court to find, that either one or the other of the alleged perpetrators committed the abuse as a prerequisite to finding that a child was abused and declaring the child dependent. There is no statutory provision in the Child Protective Services Law or the Juvenile Act to suggest that the trial court must make a specific finding as to which caretaker perpetrated the abuse in order to adjudicate a dependent. Indeed, these are two separate inquires. In In the Interest of J.R.W., 428 Pa.Super. 597, 631 A.2d 1019, 1024 (1993), a panel of this Court explained:
Th[e] lessened standard of establishing abuse by the caretakers, coupled with the clear and convincing evidence necessary to find dependency, has been imposed by the Legislature as the standard which the Juvenile Court must apply in deciding abuse cases. Prima facie evidence is not the standard that establishes the child has been abused, which must be established by clear and convincing evidence; it is the standard by which the court determines whom the abuser would be in a given case.
Id. at 547 (emphasis added).
While Mother’s counsel argues that Mother had not seen Child for the two days prior to Child being taken to the emergency room, there is ample support in the record for the trial court’s finding that Mother consistently cared for Child, and Child consistently resided with Mother.4 *224See Trial Court Opinion, 5/17/12 at 2. The trial court’s decision is exactly in line with our decision in In re J.G., supra. Without altering the burden of proof, it cannot be ignored that the persons who had the responsibility for the welfare of L.Z. did not provide any sworn evidence at the hearing as to who in particular had responsibility for L.Z. during the time of the penile laceration.5 Therefore, while she may or may not have been present when some of the injuries occurred, it was Mother’s failure to properly care for and protect Child which necessitates that she be listed as a perpetrator.
While the Majority declines to view this fact as relevant, Mother’s oversight, or actual infliction of abuse, was on full display based upon the undisputed evidence regarding the child’s penile laceration. The penile laceration was extremely serious and painful, which Dr. Silver described as follows:
The concern about the — penile laceration is an extremely uncommon presentation for a child of this age. The laceration was on the underside of the penis. It was from approximately 5:00, 6:00 p.m. to about 11:00 p.m., on the clock. It was very deep. It was linear. There were no signs of healing yet. There were no jagged edges. There were no other signs of cuts or other marks indicating cuts in the area, it was a single laceration.
It required surgical repair with generalized sedation for the child....
N.T., 1/6/12 at 37. When asked if the penile laceration would have caused Child to suffer “severe pain” Dr. Silver answered, “Absolutely.” Id. Dr. Silver testified that she could not surmise any possibility that the injury had been accidental. See id. at 38.6 No one gave Dr. Silver any plausible explanation as to how this serious injury could have occurred. See id. at 39-40.
The trial court found that Mother and her sister stopped at Dunkin Donuts while Child was suffering from this severe penile laceration.7 The pair stopped while on the way to the hospital to seek treatment for Child’s bleeding penis. Such clouded decision-making, when combined with the trial court’s findings, evidences a dereliction of parental duties sufficient to support a find*225ing that Mother is a perpetrator of child abuse by actions or omission.
Even considering the Majority’s isolation of each occurrence of abuse, the evidence establishes, on a prima facie basis, that Mother knew of the injuries to Child and did nothing to protect the child, and was, in fact, present for at least one of Child’s injuries: the cheek bruising.
Dr. Silver opined that the cheek bruising is a common abuse injury that is caused by “[a caretaker] grabbing the face and squeezing it between their fingers and planting their thumb in the cheek.” N.T., 1/6/12, at 42. While Dr. Silver did not explicitly state that the injury caused Child severe pain, her explanation was the equivalent of such a statement in a colloquial sense:
Q. You indicated that [Child] also had bruising to his face, is that correct?
A. Yes. He had quite apparent bruising on the surface of his cheeks.
Q. And, when you say quite apparent, can you be a little more descriptive?
A. They were very dark. He had a large bruise that was several centimeters large in the meat of his right cheek, in the buckle area, as well as on the left cheekbone. And they were clearly on opposite sides of the face.
Q. Why is that concerning about them being on opposite sides of the face?
A. Generally, when children fall and get bruises or injuries to their face, they fall and hit boney prominences. So, they frequently get what people refer to as like an egg on their forehead. They will hit the orbital area, so they will bang around the orbit. The cheekbone injury could have been potentially from banging against it. The buckle injury is something we [call] pathopneumonic or an inflicted injury. It is very hard to land directly on something unless you actually landed on like a very sharp, pointy implement. Or to injure, to bruise, the cheekbone would take the hit or the jaw would take the hit but not the meat of the cheek. And, this kind of injury is something that we learn about that is usually caused, these bilateral injuries, by someone grabbing the face and squeezing it between their fingers and planting their thumb in the cheek. And that is a common abuse injury we do see.
Q. And, Doctor, at the time that would occur would that cause a child severe pain?
A. I am sure that it couldn’t have been very comfortable.
Q. And, at the time that [Child] presented on December 3rd, are you able to estimate approximately how old the bruises were?
A. They weren’t immediate because bruising usually takes at least about a day or so, hours to days to form, and they weren’t healing. You cannot age bruises. No doctor will ever tell you they can age a bruise. So, it looked reasonably recent, but I can’t tell you what it was exactly. So, it was probably more than a day and less than a week, and that’s about as good as I can get.
Id. at 40-42.
Dr. Silver also indicated that Mother’s explanation regarding the bruising — that Child fell onto a table — was inconsistent with this type of injury. See id. at 52. This evidence also satisfies the prima facie burden of Section 6381(d) by showing that Mother knew of abusive conduct inflicted upon L.Z. but did nothing to protect him, possibly inflicting the abuse herself.
Lastly, the necessary findings to establish Mother as a perpetrator were made by the trial court. On appeal, “[o]ur scope of review in child dependency cases is limited *226in a fundamental manner by our inability to nullify the fact-finding of the lower court.” In re J.G., 984 A.2d at 546 (citation and internal quotation marks omitted). Our role as an appellate court requires us to accept the findings of fact and credibility determinations of the trial court in a dependency case. See In re J.J., 69 A.3d 724, 728 (Pa.Super.2013). It has long been held that we should accord great weight to the hearing judge’s findings of fact because the trial judge is in the best position to observe and rule upon the credibility of the witnesses. See Matter of Read, 693 A.2d 607, 610 (Pa.Super.1997), appeal denied, 555 Pa. 708, 723 A.2d 1025 (1998).
The trial court made the following findings after a full hearing at which Mother was represented, and at which the court had a full opportunity to see and hear the witnesses and make credibility decisions:
The Court found clear and convincing evidence that the Child was without proper parental care. The Child suffered from bruises to both his left and right cheeks, a penis laceration, and a significant diaper rash. Mother’s explanation for the rash was inconsistent with the location. Mother’s explanation for the bruises on the Child’s face was also inconsistent with the injuries. Dr. Silver testified that the penis laceration was non-accidental in nature. Dr. Silver concluded that the Child was the victim of child abuse. The Child consistently resided with Mother. Therefore, the Court found that Mother failed to provide proper parental care and failed to protect the Child. The Child’s injuries would not have occurred but for Mother’s omissions as his primary caretaker.
Trial Court Opinion, 5/17/12 at 7 (citations to the record omitted). Moreover, after examining the Juvenile Act and correctly summarizing the standard of review, the trial court concluded:
[T]he child suffered physical neglect and lacked adequate supervision due to the fact that he suffered from an untreated yeast infection and diaper rash from being in urine for extended periods of time.[8] The Court heard testimony that the Child consistently resided with Mother. The Court heard testimony that the very deep penile laceration was a “non-accidental trauma.” The Court also heard testimony that the bruises on the Child’s cheeks were inflicted injuries. The injuries would be caused by someone grabbing the face and squeezing it between their fingers. The bruises looked as if they had been there anywhere from one to six days. Mother claimed to not have seen the Child in at least two days, and provided an explanation that was not consistent with the injuries. Based on those facts, the Court determined that Mother was the perpetrator of the abuse because the Child was in her care. Whether or not she inflicted the injuries directly was irrelevant. She failed to act and protect the Child from the serious physical injuries he suffered. The medical evidence established that the Child’s injuries were consistent with child abuse.
Id. at 7-8 (citations to the record omitted; footnote added). All of the above findings are well established in the record.
Accordingly, because we can reject the factual findings of the trial court only if they are not supported by competent evi*227dence, there is no reason to reverse the decision of the knowledgeable trial court judge. As such, because the trial court’s findings are supported by competent evidence, and for all the reasons stated above, I would affirm.

. Dr. Silver is also board certified in pediatrics.


. Dr. Silver testified that the injuries were consistent with a "pattern” of child abuse. N.T., 1/6/12, at 47. In fact, Dr. Silver admitted the child into the hospital because "we were very concerned about child abuse and we took him into custody.” Id. at 51.


. Our sister court, the Commonwealth Court of Pennsylvania, has also acknowledged this lower standard of evidence, as well as the legally permissible finding that an "omission” can support a finding of abuse against a parent:
In dependency proceedings ... the county agency first has the burden of establishing through clear and convincing evidence that a minor was abused, but then need only prove the identity of the perpetrator by pri-ma facie evidence ... The Superior Court has defined the prima facie standard in dependency cases as a mere presumption "that the abuse normally would not have occurred except by reason of acts or omissions of the parents.” In re R.P., 957 A.2d 1205, 1218 (Pa.Super.2008)(quoting In the Interest of J.R.W., 428 Pa.Super. 597, 631 A.2d 1019, 1024 (1993)).
C.S. v. Department of Public Welfare, 972 A.2d 1254, 1259 (Pa.Cmwlth.2009), appeal denied, 604 Pa. 708, 987 A.2d 162 (2009).


. Dr. Silver testified that the penile laceration was a "fresh wound.” N.X., 1/6/12, at 45. *224The record reflects, in many places, that Mother was present when L.Z. was brought into the emergency room, which was, according to Dr. Silver, probably within 24 hours of when his penis was intentionally cut, although it could have been even less time. Although Mother argues on appeal that she was not the actual perpetrator of this abuse, and that she had not seen L.Z. for the two prior days, she did not testify at the hearing.


. Mother's counsel relies upon an unsworn comment that Mother made to a caseworker. Although Mother’s contention is to place blame on her sister for the abuse, Mother’s sister did not testify or attend the hearing, and Mother did not testify under oath that it was her sister who cut Child's penis.


. A color photograph of the cut to L.Z.’s penis, taken upon his presentation at the emergency room, was admitted into evidence at the hearing. This photograph demonstrates the monstrosity of the abuse inflicted upon Child. It is only due to a sense of decorum that I do not attach a copy of the photograph to this Dissent.


.At the hearing held on January 2, 2012, counsel for Mother objected to testimony about the trip to the emergency room because it had not been raised in the Dependency Petition. The trial court correctly concluded that this objection was unfounded because the Dependency Petition, in paragraph "B,” specifically referenced by the witness, Kelly Brown, a DHS intake worker, included the allegation: "[Mother] and [Mother's sister] stopped for coffee and donuts prior to going to Abington Hospital despite the severity of [L.Z.'s] injury." N.T., 1/6/12, at 14-16.


8. The evidence establishes this was not an ordinary case of diaper rash; it eventually caused the Child to develop a yeast infection. See N.T., 1/6/12, at 43. Based on the location of the rash, Dr. Silver opined that it resulted from exposure to urine for extended periods. See id. The explanation provided by Mother was not compatible with the location of the severe diaper rash. See id. at 42-43. See also Trial Court Opinion, 5/17/12 at 4.